Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Annual Report of Lumonall, Inc. (the “Registrant”) on Form 10-K for the period ending March 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, John Simmonds, President and Chief Executive Officer of the Registrant, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Lumonall, Inc. Date: June 29, 2009 By: /s/ John G. Simmonds Name: John G. Simmonds Title: CEO andDirector
